Citation Nr: 1512371	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 723	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for radiculopathy of the left lower extremity.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969; September 1970 to May 1973; September 1974 to November 1974; November 1974 to August 1976; October 1976 to October 1989; February 1991 to July 1991; and from October 2004 to March 2009.  He also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of        an November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection  for radiculopathy of the left lower extremity (listed as numbness, pain, and tingling of the left lower extremity), to include as secondary to a service-connected thoracolumbar spine disability (residuals of a compression fracture at L2 and degenerative joint disease of the thoracic spine).  

The issue has been recharacterized to comport with the evidence of record.  


FINDING OF FACT

Radiculopathy of the left lower extremity was noted in service and has also been attributed to lumbar spine disability. 


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

The Veteran is service-connected, in pertinent part, for residuals of a compression fracture at L2 and degenerative joint disease of the thoracic spine.  The Veteran contends that he has radiculopathy of the left lower extremity that is related to service, or that is related to his service-connected thoracolumbar spine disability.  The Veteran specifically maintains that he suffers from pain, numbness, and tingling in his left lower extremity as a result of his service-connected thoracolumbar spine disability.  He also reports that he underwent a laminectomy in 2006 and that he suffered worsening radiculopathy in the left lower extremity following an automobile accident during service in 2008.  The Veteran essentially contends that he was treated for radiculopathy of the left lower extremity during his last period of service from October 2004 to March 2009 and since that time.  

The Veteran's service treatment records for his first period of service from August 1966 to March 1969 do not specifically show treatment for radiculopathy of the left lower extremity, but do show treatment for radicular complaints.  A February 1969 treatment entry noted that the Veteran reported a one month history of burning pain in the lower lumbar area into the anterior thigh.  It was noted that an X-ray showed a possible osteophyte at L1-L2 foramen.  The impression referred to possible root pressure at L1.  

A February 1969 consultation report indicated that the Veteran had an onset of right anterior thigh pain after several weeks at the Demilitarized Zone which involved a lot of patrolling and walking.  It was noted that the Veteran indicated that such pain abated, but then moved to the left anterior thigh.  The impression was pinching of the lateral femoral cutaneous nerve, bilaterally.  

On a medical history report at the time of an apparent March 1969 separation examination, the Veteran checked that he did not have back trouble, neuritis, or paralysis.  The reviewing examiner did not refer to any radiculopathy of the left  lower extremity.  The objective separation examination report, apparently dated in March 1969, indicated that the Veteran had pinching of the lateral femoral cutaneous nerve, bilaterally, with no evidence of lumbar spine disease.  It was noted that the Veteran was evaluated and treated with mild symptoms that were still present.  There were also notations that the lower extremities and the neurological evaluation were normal.  

The service treatment records for the Veteran's verified periods of service from September 1970 to May 1973; September 1974 to November 1974; November 1974 to August 1976; October 1976 to October 1989; and from February 1991 to July 1991, do not specifically show complaints, findings, or diagnoses of radiculopathy of the left lower extremity.  

His available service treatment records for his last period of service from October 2004 to March 2009, to include private treatment records during that period,          do show treatment for radiculopathy of the left lower extremity on numerous occasions.  A September 2006 phone encounter report noted that the Veteran reported that he discussed his ongoing leg pain during a previous August 2006 appointment and that he was informed that it could be related to a sciatic disorder.  He stated that he was told that he should have neurological referral.  There was a notation that the Veteran was referred to neurology.  

An October 2006 treatment report from Dr. L.J.T, during the Veteran's period       of service, indicated that he was seen for a neurological evaluation because of numbness and pain radiating from his lower back along the posterior aspect of the vertebral region into the left lower extremities, primarily along the back of the thigh and lateral aspect of the leg.  Dr. L.J.T stated that the Veteran reported that the onset of the pain in the left lower extremity was approximately six months earlier.  It was noted that the Veteran felt that he had pulled a calf muscle on that day of onset and that he had suffered pain radiating from the lower back into the left lower extremity to different degrees since that time.  The impression was lumbar radiculopathy probably in the distribution of the L5-S1 nerve root on the left.  

A November 2006 operation report from UCLA Healthcare indicated that the Veteran underwent a complete, bilateral, L4-L5 laminectomy; a medial facetectomy; and a foraminotomy.  The Veteran also underwent a left L3-L4 hemilaminotomy; medial facetectomy; and foraminotomy.  The postoperative diagnosis was lumbar stenosis.  

A September 2008 report of a computed tomography scan of the Veteran's lumbar spine noted that the Veteran had low back pain after a motor vehicle accident with a possible fracture line through L4-L5 and a compression fracture of the thoracic spine.  The diagnoses were sprain or strain of the lumbar region; sprain of the thoracic spine; sprain of the hip; and sciatica.  The cause of the injury was listed as a motor vehicle accident.  

A December 2008 anesthesiology consultation report from Dr. A.H. noted that        the Veteran was status post a left-sided L3-L4 decompression and a bilateral,           L4-L5 decompression in November 2006.  It was noted that the Veteran did well postoperatively until he was rear-ended in a motor vehicle accident in September 2008.  Dr. A.H. stated that the Veteran reported that after the accident, he experienced severe left-sided leg pain with his leg subsequently giving out on him.  Dr. A.H. indicated that the Veteran also maintained that he had left leg numbness and tingling, as well as a burning sensation in the left leg.  As to an impression, Dr. A.H. reported that the Veteran complained of left-sided low back pain with left lower extremity burning, numbness, and tingling.  It was noted that a magnetic resonance imaging (MRI) study showed lumbar degenerative disc disease and severe facet hypertrophy.  Dr. A.H. indicated that the Veteran carried a diagnosis of lumbar degenerative disc disease, lumbar radiculopathy, and left-sided facet arthropathy.  It was noted that the Veteran's sensory examination showed that he had some left-sided sensory changes.  

A January 2009 operating room record from Santa Monica Hospital related preoperative diagnoses of lumbosacral spondylosis; lumbosacral degenerative disc disease; and lumbosacral neuritis, not otherwise specified.  

A January 2009 anesthesiology report from Dr. F.R. noted that the Veteran was status post left-sided L3-L4 decompression, and bilateral L4-L5 decompression in November 2006, and that he did well postoperatively until an motor vehicle accident in September 2008, after which he had been having soreness, tightness, aching, and sharp throbbing pain in his lower back, as well as burning, tingling, and numbness in his left lower extremity.  It was noted that the Veteran was also status post a left L3-L4, L4-L5 transforaminal epidural steroid injections in January 2009.  The impression was chronic low back pain and left lower extremity radiculopathy, secondary to degenerative disc disease and severe facet hypertrophy.  

A February 2009 report from the UCLA Medical Center noted that the Veteran underwent a continuous caudal epidural injection with a catheter to L5 and an intraoperative fluoroscopy.  The post-operative diagnosis was lumbar radiculopathy.  

Post-service private and VA treatment records show treatment for left lower leg complaints, including radiculopathy.  

An October 2009 VA general medical examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had low back pain a long time ago.  He stated that he had a laminectomy in 2006.  He indicated that his low back pain became worse when he was in a motor vehicle accident in 2008.  The Veteran indicated that he had daily pain in the lower back that was moderately severe.  He stated that he had some numbing sensation in the left leg.    It was noted that medical records showed that the Veteran reported radiating pain down his left leg.  The examiner discussed the Veteran's medical history in some detail.  The diagnoses included mild to moderate old compression fractures and spurring in the lower thoracic spine, and lumbar degenerative disc disease with degenerative joint disease.  The examiner indicated that there were no objective findings of radiculopathy.  

A March 2013 treatment report from Dr. M.E.L. related an assessment of post-lumbar laminectomy syndrome with persistent symptoms of left-sided radiculopathy.  

A March 2013 VA general medical examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he was unable to stand for more than five minutes due to a back and sciatic nerve condition.  The diagnoses included service-connected vertebral fracture or dislocation, healed without residual, with no radiculopathy and no functional limitation.  

Another March 2013 VA general medical examination report, for pension purposes, also indicated that the Veteran's claims file was reviewed.  The diagnoses included degenerative arthritis of the spine, with no radiculopathy and no functional limitation.  

A March 2013 VA spine examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported current symptoms of constant pain, as well as numbness and tingling in his left lower back, as well as in the left lower leg and foot.  He stated that there were no flare-ups of the condition.  The Veteran indicated that he was unable to stand for more than five minutus and that he was unable to walk more than a hundred yards.  The diagnosis was degenerative arthritis of the spine, with no radiculopathy and no functional limitation.  However, the examiner did indicate that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had moderate constant pain in the left lower extremity.  

A January 2014 treatment report from Dr. C.E.N. related an impression of lumbar stenosis with radiculopathy; neural foraminal stenosis; and beginning neurogenic claudication.  

Upon review of the record, the Board notes that the Veteran's service treatment records for his first period of service from August 1966 to March 1969 show treatment for possible radicular complaints related to a pinched lateral femoral cutaneous nerve.  Subsequent service treatment records for the Veteran's various periods of service between September 1970 and July 1991 do not show treatment for radiculopathy of the left lower extremity.  However, multiple private treatment records during the Veteran's last period of service from October 2004 to March 2009 show diagnoses or assessments of radiculopathy of the left lower extremity and/or lumbar radiculopathy on the left side.  

During the course of the claim, there are VA examination reports dated in October 2009 and March 2013 that found that the Veteran did not have radiculopathy of the left lower extremity.  However, there are also treatment reports during the period    of the appeal indicating the Veteran does have radiculopathy of the left lower extremity and radicular symptoms.  Thus, there is competent medical evidence both in favor of and against a finding that the Veteran suffers from radiculopathy of the left lower extremity. 

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2014).  In this matter, the Board is of the opinion that a state of relative equipoise has been reached as to the question of whether the Veteran suffers from radiculopathy in the left lower extremity.  

Turning to the question of whether such condition is related to service or service connected disability, the Board notes the Veteran had findings of radiculopathy in the left lower extremity in service and there are private medical reports indicating the Veteran's left sided radiculopathy is associated with lumbar laminectomy syndrome.  See, e.g. March 2013 treatment report from Dr. M.E.L. 

Accordingly, after resolving all doubt in favor of the Veteran, the Board concludes that service connection for radiculopathy of the left lower extremity is warranted. 


ORDER

Service connection for radiculopathy of the left lower extremity is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


